EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Sultana on October 12th, 2021.

1.	(Currently Amended)	A class 7 or 8 vehicle comprising:
a data communication bus;
a first controller configured to:
control a vehicle operation; 
detect one or more failures related to the vehicle operation; and
transmit first data indicative of the one or more failures; and
a vehicle interface controller including memory and being configured to:
receive the first data indicative of the one or more failures on the data communication bus;
receive a signal corresponding to at least one of vehicle speed or park brake status;
access the memory to retrieve at least one diagnostic screen that corresponds to the one or more failures indicated on the first data; and
display the at least one diagnostic screen after the signal indicates the at least one of the vehicle speed being equal to a predetermined vehicle speed or the park brake status indicating that a park brake is set in the vehicle,
wherein the vehicle interface controller is further configured to:
 	generate and display a no distraction screen that identifies first level information including at least one of a distance driven by the vehicle or a duration of time an engine of the vehicle is running to minimize driver distraction;

controller provides the no distraction screen; and
remove the no distraction screen and display a warning indicative of a 
high soot level in response to the soot level exceeding a predetermined limit. 	

2.	(Original)	The vehicle of claim 1, wherein the first data includes at least one diagnostic trouble code (DTC) that is indicative of the one or more failures.

3.	(Original)	The vehicle of claim 2, wherein the vehicle interface controller is further configured to retrieve the at least one diagnostic screen from the memory based on the at least one DTC.

4.	(Original)	The vehicle of claim 3, wherein the at least one diagnostic screen includes one of a system fault alert screen, a fault schematic screen, and a fault wiring routing screen.

5.	(Original)	The vehicle of claim 4, wherein the system fault alert screen corresponds to faults related to an engine system, a fuel system, a brake system, a transmission system, a body control system, and a lighting system of the vehicle.

6.	(Original)	The vehicle of claim 4, wherein the fault schematic screen provides information corresponding to inputs and outputs for electrical devices and connectors used in connection with a vehicle system detected to exhibit a fault.

7.	(Canceled)	

8.	(Original)	The vehicle of claim 1 wherein the vehicle interface controller is further configured to: 
receive current or voltage readings, in real time, from the at least one over the data communication bus from the first controller; and 


9.	(Original)	The vehicle of claim 1, wherein the vehicle interface controller is operatively coupled to at least one fuse box in the vehicle and the vehicle interface controller is further configured to:
monitor inputs and outputs of the at least one fuse box in the vehicle;
detect a failure corresponding to one or more blown fuses in the at least one fuse box; and
generate at least one of a fault alert screen or a fuse fault detail screen after detecting the failure.

10.	(Canceled)	

11.	(Previously Presented)	The vehicle of claim 1, wherein the vehicle interface controller is further configured to receive a soot input indicative of the soot level for the vehicle on the data communication bus.

12.	(Previously Presented)	The vehicle of claim 1, wherein the vehicle interface controller is further configured to display the soot level on a gauge alert screen after the no distraction screen has been removed.

13.	(Original)	The vehicle of claim 12, wherein the vehicle interface controller is further configured to display the soot level on the gauge alert screen when the park brake is disabled.

14.	(Original)	The vehicle of claim 13, wherein the vehicle interface controller is further configured to display the soot level on the gauge alert screen when the park brake is active.
 

	a memory; and
a vehicle interface controller including the memory and being configured to:
receive first data indicative of one or more failures related to a vehicle operation on a data communication bus from a first controller that controls a vehicle operation and that detects the one or more failures related to the vehicle operation;
receive a signal corresponding to at least one of vehicle speed or park brake status;
access the memory to retrieve at least one diagnostic screen that corresponds to the one or more failures indicated on the first data; and
display the at least one diagnostic screen after the signal indicates the at least one of the vehicle speed being equal to a predetermined vehicle speed or the park brake status indicating that a park brake is set in the vehicle,
wherein the vehicle interface controller is further configured to:
 	provide a no distraction screen that identifies first level information including at least one of a distance driven by the vehicle or a duration of time an engine of the vehicle is running to minimize driver distraction;
monitor for a soot level of the vehicle while the vehicle interface 
controller provides the no distraction screen; and
remove the no distraction screen and display a warning indicative of a 
high soot level in response to the soot level exceeding a predetermined limit. 	

16.	(Original)	The apparatus of claim 15, wherein the first data includes at least one diagnostic trouble code (DTC) that is indicative of the one or more failures.

17.	(Original)	The apparatus of claim 16, wherein the vehicle interface controller is further configured to retrieve the at least one diagnostic screen from the memory based on the at least one DTC.

18.	(Original)	The apparatus of claim 16, wherein the vehicle interface controller is further configured to: 

provide the current or voltage readings, in real time on the at least one diagnostic screen. 

19.	(Original)	The apparatus of claim 16, wherein the vehicle interface controller is operatively coupled to at least one fuse box in the vehicle and the vehicle interface controller is further configured to:
monitor inputs and outputs of the at least one fuse box in the vehicle;
detect a failure corresponding to one or more blown fuses in the at least one fuse box; and
generate at least one of a fault alert screen or a fuse fault detail screen after 
detecting the failure.

20.	(Currently Amended)	A computer-program product embodied in a non-transitory computer read-able medium that is programmed for providing diagnostics in a vehicle, the computer-program product comprising instructions for: 
receiving first data indicative of one or more failures related to a vehicle operation 
on a data communication bus from a first controller that controls a vehicle operation and that detects the one or more failures related to the vehicle operation;
receiving a signal corresponding to at least one of vehicle speed or park brake 
status; 
accessing a look up table to retrieve at least one diagnostic screen that 
corresponds to the one or more failures indicated on the first data;
displaying the at least one diagnostic screen after the signal indicates at least one 
of the vehicle speed being equal to a predetermined vehicle speed or the park brake status indicating that a park brake is set in the vehicle;
providing a no distraction screen that identifies first level information including at least one of a distance driven by the vehicle or a duration of time an engine of the vehicle is running to minimize driver distraction;
monitoring for a soot level of the vehicle while providing the no distraction

removing the no distraction screen to display a warning indicative of a high soot 
level in response to the soot level exceeding a predetermined limit.

21.	(Previously Presented)	The apparatus of claim 15, wherein the 
vehicle interface controller is further configured to display the soot level on a gauge alert screen after the no distraction screen has been removed.

		22.	(Previously Presented)	 The computer-program product of claim 20 further comprising displaying the soot level on a gauge alert screen after the no distraction screen has been removed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by the applicant when read in light of the specification.
Regarding Claim 1:
	Seger discloses:
A class 7 or 8 vehicle comprising.  Paragraph [0013] describes a vehicle, such as class 8 trucks.
a data communication bus; a first controller configured to: control a vehicle operation.  Paragraph [0019] describes a controller area network (CAN) bus can be used to communicate vehicle operating conditions as specified by the Society of Automotive Engineers (SAE).
Seger does not teach detecting one or more failures related to the vehicle operation, transmitting the data indicative of the failure, a vehicle interface controller configured to a vehicle interface controller configured to generate and display a no distraction screen that identifies first level information to minimize driver distraction, remove the no distraction screen and display warning indicative of a high soot level in response to the soot level exceeding a predetermined limit, and monitoring the soot level while the vehicle interface controller provides the no distraction screen.
	Huiyan teaches:
detect one or more failures related to the vehicle operation.  Paragraph [0035] describes the Control Unit Transmission (TCU) of the Automatic Shift Control System (ASCS) that detects, analyzes, and diagnoses the driving data.
and transmit first data indicative of the one or more failures.  Paragraph [0066] describes transmitting the diagnostic trouble code to the driver terminal display screen.
and a vehicle interface controller including memory and being configured to.  Paragraph [0015] describes a memory that stores the drive-level fault diagnosis device.
receive the first data indicative of the one or more failures on the data communication bus.  Paragraph [0035] describes the Control Unit Transmission (TCU) of the Automatic Shift Control System (ASCS) that detects, analyzes, and 
receive a signal corresponding to at least one of vehicle speed or park brake status.  Paragraph [0035] describes that the driving data can include a speed signal, displacement signal, binary signals, electromagnetic valve working state and oil pressure.  
access the memory to retrieve at least one diagnostic screen that corresponds to the one or more failures indicated on the first data.  Paragraph [0066] describes transmitting the diagnostic trouble code to the driver terminal display screen.
and display the at least one diagnostic screen after the signal indicates the at least one of the vehicle speed being equal to a predetermined vehicle speed or the park brake status indicating that a park brake is set in the vehicle.  Paragraph [0064] describes comparing a maximum and minimum value for the normal range of operation to the current value of the clutch release stroke sensor, the shift cylinder stroke sensor, the selection cylinder stroke sensor, the transmission input shaft rotation speed, and the transmission output shaft rotation speed.  The input and output transmission shaft rotation speed is equivalent to the vehicle speed because the rotation speed of the wheel in conjunction with the selected gear, correspond to the vehicle speed.  If the same fault occurs multiple times, a corresponding diagnostic trouble code is generated.  Paragraph [0035] describes that the DTC can then be sent to the display screen through the CAN bus.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger to 
Seger and Huiyan does not teach a vehicle interface controller configured to generate and display a no distraction screen that identifies first level information, including at least one of a distance driven by the vehicle or a duration of time an engine of the vehicle is running, to minimize driver distraction, remove the no distraction screen and display warning indicative of a high soot level in response to the soot level exceeding a predetermined limit, and monitoring the soot level while the vehicle interface controller provides the no distraction screen.
Benedict teaches:
wherein the vehicle interface controller is further configured to: generate and display a no distraction screen that identifies first level information to minimize driver distraction.  Paragraph [0049] describes a processor 5 that requests and processes signals received from the various external apparatuses and sends them to the distraction level determination module 7 and in response to the distraction level determined by the distraction level module 7 and the input from the input device 4 to output a display to the display device.  Table 1 describes what the processor receives from the external apparatus.  Paragraph [0054] and table 2 describe an example distraction level determination by assigning weight values to the results of the input signals.  This includes the Paragraph [0055] describes that the determination module 7 sums the weighted values in table 2 and determines what images should be displayed on the screen and which to dynamically remove.  Paragraph [0056] describes that the value assigned to the distraction level determines which images are shown on the display screen 3.  This is equivalent to the claim because this invention determines what information to show on the display based on a level of distraction, or distraction screen.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger and Huiyan to incorporate the teachings of Benedict to show a vehicle interface controller configured to generate and display a no distraction screen that identifies first level information to minimize driver distraction.  One would have been motivated to do so because as the driver distraction level increases, areas of a structured display on a display screen as removed to present the driver with reduced distractions when greater concentration is required (Abstract of Benedict).
Seger, Huiyan, and Benedict do not teach a distance driven by the vehicle or a duration of time an engine of the vehicle is running.
Baumann teaches:
including at least one of a distance driven by the vehicle or a duration of time an engine of the vehicle is running.  Paragraph [0034] describes that the vehicle can monitor the entire combustion engine operating time and the passed driving distance of the motor vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger, Huiyan, Benedict to incorporate the teachings of Baumann to show a distance driven by the vehicle or a duration of time an engine of the vehicle is running.  One would have been motivated to do so to indicate the sensitivity loss of the particle sensor caused by the ash contamination can be considered (Abstract of Baumann).
Seger, Huiyan, Benedict, and Baumann do not teach removing the no distraction screen and display warning indicative of a high soot level in response to the soot level exceeding a predetermined limit and monitoring the soot level while the vehicle interface controller provides the no distraction screen.
Osamu teaches:
and remove the no distraction screen and display a warning indicative of a high soot level in response to the soot level exceeding a predetermined limit.  Paragraph [0092] describes other display areas that can be defined as the first and second display.  For example, the first area display may display “any one of engine speed, vehicle speed, transmission gear position, engine water temperature, torque converter oil temperature, hydraulic oil temperature, the remaining amount of fuel, the remaining amount of a urea solution, the amount of soot deposited on the Diesel Particulate Filter (DPF), articulation angle, and camera image, whereas the second display area may display any one of fuel consumption, travel distance, engine operating time, operation mode, drive mode, eco mode, maintenance information, time, temperature, air volume, the setting of an air conditioner, and the setting of a radio.”  This is equivalent to the claim because the display monitors the amount of soot deposited on the DPF and alerts the displays if the soot level exceeds a predetermined limit.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Seger, Huiyan, Benedict, and Baumann to incorporate the teachings of Osamu to show removing the no distraction screen and display warning indicative of a high soot level in response to the soot level exceeding a predetermined limit.  One would have been motivated to do so to indicate to the driver that they are releasing too much emissions into the atmosphere.
	However, the prior art of record fails to teach:
monitor for a soot level of the vehicle while the vehicle interface controller provides the no distraction screen.
This is allowable because the prior art of record does not teach monitoring the soot level of the vehicle while the vehicle interface controller is in the no distraction screen.  The 
Claims 1-6, 8-9, and 11-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665